IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00139-CR

JOHN THOMAS ABNEY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201801001


                           MEMORANDUM OPINION

      John Thomas Abney was convicted of delivery of a controlled substance over four

grams but under 200 grams, enhanced. See TEX. HEALTH & SAFETY CODE § 481.112(d). He

was sentenced to 80 years in prison. Because the trial court did not err in denying Abney’s

requested lesser-included-offense instruction and did not abuse its discretion in

admitting evidence, and because Abney’s cruel and unusual punishment complaint was

not preserved, the trial court’s judgment is affirmed.
BACKGROUND

       Mistie volunteered to work for law enforcement as a confidential informant.

Mistie was considered a “good Samaritan,” working for law enforcement for money

rather than working off a drug case of her own. She helped law enforcement investigate

three people: Ralph, Cynthia, and Abney. Her role was to purchase a quarter of an ounce

of methamphetamine from them. Although Cynthia testified that Ralph acquired the

drugs for the transaction, Mistie testified that Abney was the one with the drugs.

       Mistie was supposed to meet the three at the Home Depot in Cleburne, Texas.

When they arrived, Cynthia was driving, Ralph was in the front-passenger seat, and

Abney was in the back-passenger seat behind Ralph.         According to Mistie, Abney

weighed the methamphetamine in the back seat. He pulled a black box out of his bag,

flipped it open, put the scales on top of the box, and scooped the methamphetamine into

another, smaller bag, weighing it. Abney then handed the methamphetamine to Ralph

who handed it to Mistie. Cynthia also testified that Abney handed the methamphetamine

to Ralph who handed it to Mistie. As was usual for good Samaritan confidential

informants, Mistie was paid $140 for this arranged buy.

LESSER-INCLUDED OFFENSE INSTRUCTION

       Abney first contends on appeal that the trial court erred in denying Abney’s

requested lesser-included-offense instruction. Specifically, Abney argues that because he

handed the methamphetamine to Ralph who then handed it to Misti, there was some

evidence that if guilty, he was guilty only of possession of methamphetamine.

       In determining whether a charge on a lesser-included offense is required, we apply

Abney v. State                                                                       Page 2
the two-step analysis set forth in Rousseau v. State. Rousseau v. State, 855 S.W.2d 666, 672

(Tex. Crim. App. 1993); see also Feldman v. State, 71 S.W.3d 738, 750 (Tex. Crim. App. 2002).

Under the first prong of Rousseau, Abney must establish that the lesser-included offense

is included within the proof necessary to establish the charged offense. TEX. CODE CRIM.

PROC. art 37.09; Feldman, 71 S.W.3d at 750; Rousseau, 855 S.W.2d at 672. Second, the record

must include some evidence that would permit a jury to rationally find that, if guilty,

Abney is guilty only of the lesser-included offense. Feldman, 71 S.W.3d at 750; Rousseau,
855 S.W.2d at 672.

       Possession of a controlled substance can be proved by the same facts necessary to

establish a delivery of a controlled substance. See Jones v. State, 586 S.W.2d 542, 545 (Tex.

Crim. App. [Panel Op.] 1979). It may, therefore, be a lesser-included offense of delivery

of a controlled substance; and so, the first step of the analysis would be satisfied. See TEX.

CODE CRIM. PROC. art. 37.09. Neither Abney nor the State take issue with this part of the

Rousseau analysis. The contested issue in this case involves the second step of the

analysis, that is, whether there is evidence in the record that would permit a jury to

rationally find that, if guilty, Abney was guilty only of possession of a controlled

substance.

       Abney was charged with delivery of methamphetamine as a party to the offense.

When a legal theory of liability—such as law of the parties—is contained in the abstract

portion of the jury charge and supported by sufficient evidence, that theory should be

taken into account for the purpose of determining whether submission of a lesser-

included-offense instruction was appropriate. See Yzaguirre v. State, 394 S.W.3d 526, 531

Abney v. State                                                                          Page 3
(Tex. Crim. App. 2013); Young v. State, 428 S.W.3d 172, 177 (Tex. App.—Houston [1st

Dist.] 2014, pet. ref’d).

       In the abstract portion of the trial court’s charge, the jury was instructed on the

law of parties as follows:

              Our law provides that a person is criminally responsible as a party
       to an offense if the offense is committed by his own conduct, by the conduct
       of another for which he is criminally responsible, or by both. Each party to
       the offense may be charged with commission of the offense.

              Our law provides that a person is criminally responsible for an
       offense committed by the conduct of another if, acting with the intent to
       promote or assist in the commission of the offense, he solicits, encourages,
       directs, aids, or attempts to aid the other person to commit the offense.

In the application paragraph of the charge, the jury was instructed that Abney “did then

and there, either individually or as a party as described in Section III above, knowingly

deliver, by actual transfer to C.I. 17-038, a controlled substance, namely,

methamphetamine, ….”

       Abney’s sole argument in this issue is that because there was no evidence Abney

handed the methamphetamine directly to Mistie, that lack of evidence constituted some

evidence that if he was guilty, he was guilty only of possession of a controlled substance.

We disagree with Abney.

       Abney is correct that no evidence in the record reflects he, himself, delivered the

methamphetamine. However, the written jury charge instructed the jury on the law of

parties and authorized a conviction if the jury found that appellant was a party to the

offense. Thus, even though he did not deliver the methamphetamine, Abney could

permissibly be convicted of delivery of a controlled substance under the law of parties if

Abney v. State                                                                        Page 4
one of his associates committed delivery of a controlled substance and Abney was a party

to this offense. In this case, the evidence showed Abney prepared the methamphetamine

for delivery and handed it to Ralph who then handed it to Mistie.

       Abney did not object to the inclusion of the law-of-parties instruction in the charge

and does not argue on appeal that the State failed to present sufficient evidence to support

his conviction under the law of parties. Thus, there is no evidence from which a rational

jury could acquit Abney of delivery of a controlled substance while convicting him of

possession of the controlled substance. In other words, there was no evidence in the

record that would permit a jury to rationally find that, if guilty, Abney was guilty only of

possession of a controlled substance.

       Accordingly, the second step of Rousseau has not been satisfied, and the trial court

did not err in denying Abney’s requested instruction on a lesser-included offense.

Abney’s first issue is overruled.

AUTHENTICATION OF EVIDENCE

       Next, Abney complains that the trial court erred in admitting exhibits purporting

to be from Abney’s Facebook page without a proper sponsoring witness. Specifically,

Abney contends the exhibits were not properly authenticated pursuant to Rule 901 of the

Texas Rules of Evidence.

       At the punishment hearing, the State offered exhibits 9-12, all from a Facebook

page purported to be Abney’s. Abney objected to the exhibits as hearsay. In making his

hearsay objection, he also stated:

       this wouldn't be the correct sponsoring witness[.] … I don't think there's a

Abney v. State                                                                        Page 5
       tie to this Defendant. … I can identify a document and say what it is but
       he's not the proper authenticating witness to testify to its veracity and its
       believability so I object.

       Outside the presence of the jury, however, Abney modified his objection and told

the trial court that he had no objection to “the photographs” and only objected to “the

textual stuff,…the words” because “[t]hose are hearsay out-of-court statements, each

one.” He added, “I could look like I'm a woman from California with a Facebook page

but I'm really a Russian agent. I just — I don't see the reliability.” The trial court confirmed

that Abney did not have any objection to the photographs, only the words.

       Assuming without deciding Abney raised an objection as to the authenticity of the

exhibits, we review the trial court's admission of evidence for an abuse of discretion.

Henley v. State, 493 S.W.3d 77, 82-83 (Tex. Crim. App. 2016). The trial court abuses its

discretion when the decision falls outside the zone of reasonable disagreement. Id. at 83.

       To properly authenticate an item of evidence, "the proponent must produce

evidence sufficient to support a finding that the item is what the proponent claims it is."

TEX. R. EVID. 901(a); see also Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012).

Whether the proponent has crossed this threshold is a preliminary determination for the

trial court. TEX. R. EVID. 104(a); Tienda, 358 S.W.3d at 638; Ryder v. State, 581 S.W.3d 439,

454 (Tex. App.—Houston [14th Dist.] 2019, no pet.). Rule 901 provides a non-exclusive

list of methods for the authentication of evidence, including witness testimony,

appearance, contents, substance, or other distinctive characteristics taken in conjunction

with circumstances. TEX. R. EVID. 901(b); Ryder, 581 S.W.3d at 454.

       The proponent of the evidence does not need to rule out all possibilities

Abney v. State                                                                           Page 6
inconsistent with authenticity, or prove beyond any doubt that the evidence is what it

purports to be. Campbell v. State, 382 S.W.3d 545, 549 (Tex. App.—Austin 2012, no pet.).

Actually, the proponent is not required to prove anything. Dominguez v. State, 441 S.W.3d
652, 659 (Tex. App.—Houston [1st Dist.] 2014, no pet.). Instead, the rule requires only a

showing that satisfies the trial court that the matter in question is what the proponent

claims; once that showing is made, the exhibit is admissible. Id.

       State's Exhibits 9 and 12 are comprised mostly of photographs. In Exhibit 9, the

Facebook post contained a new “profile picture” which purportedly was Abney. Also in

that Exhibit, was a posted photograph of a tattoo of a woodpecker head inside a wood-

grained-looking State of Texas. One comment, “Amen son” was made to the post. In

Exhibit 12, the only full photograph in that exhibit was a posted photo of a tattoo of a

woodpecker head inside a wood-grained-looking State of Texas. The text, purportedly

from Abney, stated, “For all the peacker [sic] woods out there this is my side.” Under the

post was the statement, also purportedly from Abney, “Texas wood tell [sic] the day I

die.” State's Exhibits 10 and 11 were memes containing pictures of famous people or

characters with text either introducing the content of the meme or explaining the meme.

State’s Exhibit 10 contained a meme of Alice in Wonderland, with the text, “Girls in my

town be like…”. State’s Exhibit 11 contained memes of Gene Wilder, with the text, “So

you’re not a whore? Half a gram says you are,” and of Leonardo DiCaprio, with the text,

“When the cops pull you over…and you don’t have any outstanding warrants and there’s

no dope in the car?!”

       Each of these exhibits contained the same additional photographs purportedly of

Abney v. State                                                                      Page 7
Abney and his Facebook “friends.” Abney had no objection to any of the photographs

depicted in any of the exhibits. Photographs taken of Abney and his tattoos when Abney

was arrested were admitted into evidence earlier in the punishment hearing.              The

admitted photographs included a photograph of the woodpecker tattoo.                   Those

photographs show a similarity to the photographs in all of the contested exhibits, and the

admitted photograph of the woodpecker tattoo is the same tattoo as shown in State’s

Exhibits 9 and 12. These circumstances are sufficient to show what the exhibits purport

to be; that is, posts made to Abney’s Facebook page. Thus, Rule 901 is satisfied, and the

trial court did not abuse its discretion in admitting State’s Exhibits 9 through 12.

       Abney’s second issue is overruled.

CRUEL AND UNUSUAL PUNISHMENT

       Finally, Abney argues that his 80-year sentence is excessive and disproportionate

and amounts to cruel and unusual punishment in violation of the United States and Texas

Constitutions.   See U.S. CONST. amend. VIII; see also TEX. CONST. art. I, § 13.            A

disproportionate-sentence claim must be preserved for appellate review either by

objecting when the sentence is imposed or by raising the claim in a timely-filed motion

for new trial. TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723 (Tex. Crim.

App. 2003) (“Constitutional rights, including the right to be free from cruel and unusual

punishment, may be waived.”); see Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App.

1986) (en banc); see also Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st

Dist.] 2007, pet. ref'd) ("[I]n order to preserve for appellate review a complaint that a

sentence is grossly disproportionate, constituting cruel and unusual punishment, a

Abney v. State                                                                          Page 8
defendant must present to the trial court a timely request, objection, or motion stating the

specific grounds for the ruling desired.").

          However, if such a claim is raised in a motion for new trial, the defendant must

also present the motion for new trial to preserve the issue for appellate review. See TEX.

R. APP. P. 21.6; Bearnth v. State, 361 S.W.3d 135, 145 (Tex. App.—Houston [1st Dist.] 2011,

pet. ref'd); Guthrie v. State, No. 10-17-00392-CR, 2019 Tex. App. LEXIS 1035, at *2-4 (Tex.

App.—Waco Feb. 13, 2019, pet. ref’d) (not designated for publication). "Presentment

requires a defendant to do more than simply file the motion for new trial with the trial

court clerk. 'The presentment must be directed to the trial court or another authorized to

act on behalf of the trial court.'" Bearnth, 361 S.W.3d at 145 (quoting Carranza v. State, 960
S.W.2d 76, 79 (Tex. Crim. App. 1998)). "This requirement puts the trial court on actual

notice that a defendant desires the trial court to take some action on the motion for new

trial such as a ruling or a hearing on it." Id. (internal citations & quotations omitted).

Proof of presentment must be apparent from the record and can be evidenced by the trial

judge's signature or notation on the proposed order attached to the motion for new trial,

an entry on the docket sheet indicating presentment, or the setting of a hearing date. Id.

at 146.

          A review of the record shows that Abney did not raise his complaint at the time

the sentence was imposed; instead, he raised his complaint in his timely-filed motion for

new trial. However, there is no indication from this record that Abney presented his

motion for new trial to the trial court. See id. at 145-46. The record does not contain a

proposed order on Abney's motion for new trial, the docket sheet does not indicate

Abney v. State                                                                          Page 9
presentment, and there is no evidence of a hearing date on the motion for new trial.

       Consequently, we conclude that Abney has waived this complaint, and his third

issue is overruled.

CONCLUSION

       Having overruled each issue on appeal, we affirm the trial court’s judgment.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins 1
Affirmed
Opinion delivered and filed December 30, 2020
Do not publish
[CRPM]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Abney v. State                                                                                Page 10